Rugg, C.J.
This is an appeal from an order denying a motion to frame issues for trial by jury concerning an instrument offered for probate as the last will of a decedent. The proposed issues relate to due execution, soundness of mind and undue influence. The case was heard upon statements by counsel for respective parties as to evidence expected to be offered at the trial. As pointed out in the finding of material facts by the judge, certain statements thus made would not be admissible in evidence. Shailer v. Bumstead, 99 Mass. 112.
The governing principles of law are settled and need not be repeated. Fuller v. Sylvia, 240 Mass. 49. Cook v. Mosher, 243 Mass. 149. Clark v. McNeil, 246 Mass. 250. Swift v. Charest, 268 Mass. 47. Anderson v. Jackson, 286 Mass. 146. It would serve no useful purpose to review or summarize thei statements offered in lieu of evidence. *52The record presents no genuine question of fact touching the proposed issues. It affords no basis for a reasonable hope for a result favorable to the contestants.

Order denying motion for issues affirmed.